DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

International Search Report
There is no International Search Report associated with the current application at the time of this examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a tubular member formed from a dried leaf having an internal elongated cavity.”  It is not clear if the tubular member is intended to have an internal elongated cavity or if the dried leaf has an internal elongated cavity.

	Claim 1 recites the limitation “a recess formed in a surface of the cylindrical body along a curved face extending from the first end to the second end.”  It is not clear if the recess is intended to extend from the first end to the second end of the filter, or if the limitation is intended to mean that the curved face extends from the first end to the second end.
	Claims 2-8 depend from and inherit the indefiniteness of a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kesselman (US 2012/0097179) in view of Penrose et al (US 2014/0332014).
Claims 1 and 9: In an embodiment, which will be referred to as a first embodiment, Kesselman discloses a method of preparing a smoking article (Fig. 9) comprising a step of providing a rolling paper comprising a first paper structure that is formed into a hollow tube ([0077]-[0078]), and a second paper structure that is formed into a coil having a cylindrical body extending from a first end to a second end ([0073], [0081], Fig. 7).  The coiled paper structure is placed into a first end of the hollow tube [0081].  The coiled paper structure reads on a filter [0016] or, optionally, any type of filter suitable for use in smoking can be inserted [0066].  
The paper structure is derived in some embodiments from a plant fiber such as a tobacco leaf ([0041], [0071]).  It would have been obvious to one of ordinary skill in the art that the tobacco leaf is dried in order to enable ultimate formation of a suitable smoking article.
In another embodiment, which will be referred to as a second embodiment, the method further comprises placing tobacco product into a second end of the hollow tube 
The structure formed in the first embodiment reads on the claimed smoking accessory comprising a tubular member from a dried tobacco leaf material and having an internal elongated cavity extending from an open end to a closed end, and which is configures to receive a smoking material.
Kesselman does not disclose that the filter comprises a recess formed in a surface of the cylindrical body along a curved face, the recess extending radially into the cylindrical body, and a capsule containing a flavoring agent disposed within the recess.  However, Penrose et al teaches that additives are added to smoking article filters to impart characteristics to smoke passing through the filter, for example flavorants are incorporated to alter the taste of smoke that has passed through the filter [0004].
Penrose et al discloses a smoking article filter comprising a recess to receive a filter insert unit containing additives such as flavorants (Abs).  In an embodiment, the filter insert unit 30 is inserted into a recess 25 of a cylindrical filter portion via an opening in the side of the filter 20 ([0120], Fig. 25A). The recess 25 is formed in the surface of a cylindrical filter body along a curved face that extends from a first end to a second end of the filter, and extends radially into (through) the cylindrical body.  In a disclosed 
Claim 3: Penrose et al discloses that the filter comprises a downstream cylindrical filtration region, the cylindrical filter portion having the recess and filter insert unit, and an upstream cylindrical filtration region ([0120], Fig. 25B).  Therefore, the cylindrical filter portion having the recess and filter insert unit reads on a filter segment with the downstream and upstream filtration regions comprising additional segments.  Penrose et al further discloses that the filter comprises a wrapper (filter wrapper) holding the segments in place.
Claim 4: Kesselman discloses that using an adhesive to hold the filter in place is optional [0079], therefore it would have been an obvious embodiment that the filter is held in place by friction within the elongated cavity of the tubular member.
Claim 7: Penrose et al discloses that the insert unit may be a frangible capsule that bursts and releases its contents, e.g.-flavorant, when the filter unit is squeezed [0114].It would have been obvious to one of ordinary skill in the art that the released content would impart a flavor to smoke passing through the filter as is typical in the art [0004].
.

Allowable Subject Matter
Claims 2 and 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest a smoking accessory as claimed wherein the filter comprises corn husk as claimed in Claim 2, or wherein the filter wrapper comprises at least one piece of natural fiber string as claimed in Claim 5, or wherein the dried leaf comprises a cordia leaf as claimed in Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748